Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/08/2020.
Claims 1-20 are pending.

Priority
2.	This application is a Continuation-In-Part of 16/116,873 (Patent US 10885063), which was filed on 08/29/2018, was acknowledged and considered.

Double Patenting
3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
4. 	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,885,063. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17115736
Patent 10,885,063
Claim 1:
  A method comprising: 

  identifying input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; 

  weighting the input data by, for each or selected ones of the data points, 

  assigning an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregating the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  applying the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  storing on a storage system a plurality of media content recommendations produced by numerically modeling the weighted input data, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts; 

  updating one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts; and 

  adjusting the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.
Claim 1:
  A method comprising: 

  identifying input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; 

  weighting the input data by, for each or selected ones of the data points, 

  assigning an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregating the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  applying the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  storing on a storage system a plurality of media content recommendations produced by numerically modeling the weighted input data, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts; 

  updating one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts; and 

  adjusting the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.
Claim 9:
  A system comprising: 

  a storage system operable to store input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; and 

  a processor operable to: 

  weight the input data by, for each or selected ones of the data points, 

  assign an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregate the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  apply the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  wherein the process is further operable to: numerically model the weighted input data to produce a plurality of media content recommendations, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts,



  update one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts, and

  adjust the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.
Claim 9:
A system comprising: 

  a storage system operable to store input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; and 

  a processor operable to: 

  weight the input data by, for each or selected ones of the data points,


 assign an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregate the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  apply the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  numerically model the weighted input data to produce a plurality of media content recommendations, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts; 




  update one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts; and 

  adjust the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.
Claim 17:
  One or more computer readable media having instructions stored thereon for performing a method, the method comprising: 

  identifying input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; 

  weighting the input data by, for each or selected ones of the data points, 

  assigning an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregating the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  applying the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  storing on a storage system a plurality of media content recommendations produced by numerically modeling the weighted input data, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts; 

  updating one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts; and 

  adjusting the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.
Claim 17:
  One or more computer readable media having instructions stored thereon for performing a method, the method comprising: 

  identifying input data for performing media content recommendation analysis, the input data describing presentations of a plurality of media content items in association with a plurality of content management accounts, wherein the input data comprises a plurality of data points, wherein each of the data points identifies a corresponding viewing attribute value for a respective one of the media content items presented in association with a respective one of the content management accounts; 

  weighting the input data by, for each or selected ones of the data points, 

  assigning an initial weighting factor to the data point in proportion to the corresponding viewing attribute value of the data point, 

  aggregating the data point according to one or more value ranges, such that the data point is assigned to a value range based on the corresponding viewing attribute value, wherein the value range is associated with a mathematical transformation, and 

  applying the mathematical transformation associated with the value range to the initial weighting factor of the data point; 

  storing on a storage system a plurality of media content recommendations produced by numerically modeling the weighted input data, each of the plurality of media content recommendations identifying a respective one of the media content items and a respective one of the content management accounts; 

  updating one or more of the plurality of media content recommendations based on outcomes corresponding to user activity corresponding to one or more designated media content items viewed in association with respective content management accounts; and 

  adjusting the respective initial weighting factor or the respective mathematical transformation associated with a data point corresponding to the one or more designated media content items based on the outcomes.



5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
06/29/2022

/HUNG D LE/Primary Examiner, Art Unit 2161